                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


  UNITED STATES OF AMERICA,
                                                    CRIMINAL NO. 17-579 (JAG)
  Plaintiff,

                         v.


  CHRISTOPHER SANTIAGO ROSADO,
  Defendant.


               SENTENCING MEMORANDUM OF THE UNITED STATES

TO THE HONORABLE COURT:

       COMES NOW, the United States of America (“Government” or “United States”), by and

through the undersigned attorneys, and very respectfully states and prays as follows:

                          I.      PROCEDURAL BACKGROUND

       On October 27, 2017, Christopher Santiago Rosado (hereafter “Santiago Rosado” or the

“Defendant”), was the subject of a One-count Indictment rendered by a District of Puerto Rico

Grand Jury in Criminal Case 17-579 (JAG). The Defendant was charged for being a prohibited

person in possession of firearms and ammunition (convicted felon), all in violation of Title 18,

United States Code, Sections 922(g)(1).

       On April 19, 2018, the Defendant entered a straight plea of guilty as to count One of the

Indictment.

                                     II.     DISCUSSION

       After United States v. Booker, 543 U.S. 220 (2005), sentencing involves a three-step

process. United States v. Davila-Gonzalez, 595 F.3d 42, 46 (1st Cir. 2010). First, the Court must

continue to calculate a defendant’s Guidelines sentence precisely as it would have before Booker.
Sentencing Memorandum – 17-579 (JAG)              P a g e |2




Id. Second, the Court must formally rule on any departure request by any of the parties. Id. Finally,

the Court is required to consider the factors delineated in Title 18 United States Code, Section

3553(a), as well as any other relevant considerations and determine what sentence, whether within,

above, or below the guideline sentencing range, appears appropriate. Id.

          On October 4 , 2018, the United States Probation Office filed an ammended Presentence

Investigation Report (Docket No. 48). The Sentencing Guidelines Calculations made by the

probation officer are as follows:

                                               COUNT TWO:
                               Title 18, United States Code, Section 922(g)(1)

 Base Offense Level, U.S.S.G. §2K2.1(a)(4)                                                 20
                                                                                           -3
 Acceptance of Responsibility
                                                                                           17
 TOTAL OFFENSE LEVEL
 Imprisonment Range if Criminal History I                                           24-30 Months

 Imprisonment Range if Criminal History II                                           27-33 Months

 Imprisonment Range if Criminal History II                                          30-37 Months


          The Government does not object to the sentencing guideline calculations made by the

probation officer. Pursuant to the Pre-Sentence investigation Report, the defendant has a criminal

history category of III. Based upon a total offense level of twelve (12) and a criminal history

category of III, the guideline imprisonment range is thirty (30) to thirty seven (37) months.

          Since the Defendant has remained detained since he was arrested, on October 27, 2017, the

Government understands that the Defendant has already served almost twelve (12) months in

prison.

                                                     2
Sentencing Memorandum – 17-579 (JAG)           P a g e |3




         After due consideration of the relevant factors enumerated in Title 18, United States Code,

Section 3553(a), the Government requests that Defendant be sentenced to thirty four (34) months

of imprisonment, the middle range of the applicable sentencing guideline range.

         In weighing the seriousness of the offenses of which Defendant has been convicted, it is

appropriate for the Court to consider that gun violence has sadly become “an acute problem in

Puerto Rico.” United States v. Narvaez-Soto, 773 F.3d 282, 286 (1st Cir. 2014) (“In weighing the

impact associated with a particular crime, a sentencing court may consider the pervasiveness of

that type of crime in the relevant community.”); see also United States v. Flores-Machicote, 706

F.3d 16, 23(1st Cir. 2013) (“[T]he incidence of particular crimes in the relevant community

appropriately informs and contextualizes the relevant need for deterrence.”). As this Court has

previously observed, “[v]iolent crimes and murders are occurring even in broad daylight in any

place of the metropolitan areas of Puerto Rico, including public-congested highways and shopping

centers. Firearms are present everywhere.” United States v. Melecio-Heredia, No. 11-562, 2012

U.S. Dist. LEXIS 87973, at *4-*5 (D.P.R. June 25, 2012) (Fusté, J.).

         Here, not only was Defendant a prohibited person, a convicted felon, in possession of a

firearm and ammunition, was serving a supervised release term that commenced on October 21,

2016 and was to expire on October 29 2019. Defendant’s supervised release term was a

consequence of defendant’s prior federal conviction in case 14-555 (CCC), for Possession with

Intent to Distribute at least 22.4 grams but less than 28 grams of cocaine base “crack” where he

was sentenced to thirty (30) months of imprisonment and a supervised release term of three (3)

years on April 21, 2014.


                                                  3
Sentencing Memorandum – 17-579 (JAG)           P a g e |4




         Taking into account the prevalence of gun violence in Puerto Rico, the offense of which

Defendant stands convicted is particularly serious.

         The Government submits that a thirty four (34) month sentence is sufficient but not greater

than necessary to address the relevant sentencing factors set forth in Title 18, United States Code,

Section 3553(a). This sentence will: (1) address the seriousness associated with the crime; (2)

provide deterrence to others in committing similar crimes; and (3) promote respect for the law.

         Furthermore, the Government requests that defendant’s supervised release term in case 14-

555(CCC) be revoked, as a result of his noncompliance with the requirements of his supervised

release term, regarding case 14-555(CCC).



                                       III.   CONCLUSION

         The United States submits that a sentence of thirty four (34) months is a sufficient but not

greater than necessary sentence recommendation in the present case.

         WHERFORE, the United States respectfully requests that the Court impose a sentence of

thirty four (34) months of imprisonment.

         RESPECTFULLY SUBMITTED.

         In San Juan, Puerto Rico, this 5th day of October 2018.

                                               ROSA EMILIA RODRÍGUEZ-VÉLEZ
                                               United States Attorney

                                               S/Daynelle Álvarez Lora
                                               Daynelle Alvarez Lora
                                               Assistant United States Attorney
                                               USDC No. 227612
                                               Email: daynelle.m.alvarez@usdoj.gov

                                                  4
Sentencing Memorandum – 17-579 (JAG)           P a g e |5




                                               U.S. Attorney’s Office
                                               350 Carlos Chardón Avenue
                                               Torre Chardón, Suite 1201
                                               San Juan, PR 00918
                                               Tel.: (787) 766-5656
                                               Fax: 787-766-5398

                                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to defense
counsel
                                        S/Daynelle Álvarez Lora
                                   Daynelle Álvarez Lora




                                                  5
